Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 February 10, 2011 Date of Report (Date of earliest event reported) IPG PHOTONICS CORPORATION (Exact name of registrant as specified in its charter) Delaware 0001-33155 04-3444218 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 50 Old Webster Road Oxford, Massachusetts 01540 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (508)373-1100 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item2.02. Results of Operations and Financial Condition Item9.01. Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX Ex-99.1 Press Release dated February 10, 2011 Table of Contents Item2.02. Results of Operations and Financial Condition On February 10, 2011, IPG Photonics Corporation (the "Company") issued a press release announcing its preliminary results for the fourth fiscal quarter of 2010 ended December 31, 2010. This preliminary financial information reflects the extent of the Company's most current understanding of the financial results. GAAP financial results will be provided in the Company's fourth quarter and full year 2010 financial results press release scheduled for February 25, 2011. The financial information furnished in this Form 8-K has not yet been reviewed by the Company's independent registered public accountants and is subject to that review and change before filing the Form 10-K. A copy of the press release is being furnished as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The Company’s management will be presenting on Friday, February 11, 2011, at Stifel Nicolaus’ 9th Annual Technology, Communications & Internet Conference at 8:00 a.m. PT/11:00 a.m. ET.To access the live webcast, visit the “Investors” section of IPG’s website at www.ipgphotonics.com. The information furnished in this Form 8-K, including Exhibit 99.1, shall not be deemed to be "filed" for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of the Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. Item9.01. Financial Statements and Exhibits (d)Exhibits The following exhibit relating to Item2.02 shall be deemed to be furnished, and not filed: Press Release issued by IPG Photonics Corporation on February 10, 2011. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. IPG PHOTONICS CORPORATION February 10, 2011 By: /s/ Timothy P.V. Mammen Timothy P.V. Mammen Vice President and Chief Financial Officer Table of Contents EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press Release issued by IPG Photonics Corporation on February 10, 2011. Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT: Tim Mammen David Calusdian Chief Financial Officer Executive Vice President IPG Photonics Corporation
